February 27, 1922. The opinion of the Court was delivered by
This is an action in claim and delivery, to recover the possession of two bales of lint cotton. Under the direction of his Honor, the presiding Judge, the jury rendered the *Page 333 
following verdict: "We find for the defendants the possession of the property in dispute." The plaintiffs appealed upon exceptions, which, together with the complaint, the answers of the defendants, and the reasons assigned by his Honor the presiding Judge for directing the verdict, will be reported.
It appears that the plaintiffs have misconceived their cause of action and their remedy, but have alleged enough to show that they are entitled to equitable relief. Mercantile Co.v. Britt, 102 S.C. 499, 87 S.E., 143; Hamilton v. Blanton,107 S.C. 142, 92 S.E., 275; Driggers v. Cannon, 107 S.C. 322,92 S.E., 1049; Rainwater v. Cheraw, 108 S.C. 206,93 S.E., 770; Rainwater v. Cheraw, 114 S.C. 353,103 S.E. 587.
The pleadings raise so many conflicting and intricate rights that they can only be adjusted on the equity side of the Court.
Reversed.